Exhibit 10.47

 

REINSTATEMENT OF AND FIRST AMENDMENT
TO PURCHASE AND SALE CONTRACT

            Reinstatement of and First Amendment to Purchase and Sale Contract
(the “Amendment”) is made as of September 22, 2009, between CENTURY PROPERTIES
FUND XIX, LP, with an address c/o AIMCO, 4582 South Ulster Street Parkway, Suite
1100, Denver, CO 80237 (“Seller”) and WRH PROPERTIES INC., with an address at
100 Second Avenue, Suite 904, St. Petersburg, Florida 33701 (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of June 8, 2009 (the “Contract”) with respect to the sale of
certain property known as Tamarind Bay located in St. Petersburg, Florida, as
described in the Contract;

            WHEREAS, pursuant to Section 3.2 of the Contract, Purchaser had a
right to terminate the Contract by written notice given to Seller on or prior to
July 8, 2009;

            WHEREAS, Purchaser exercised such termination right pursuant to that
certain letter dated July 6, 2009 from Purchaser to Seller (the “Termination
Notice”); and

            WHEREAS, Seller and Purchaser desire to (i) rescind the Termination
Notice, (ii) reinstate the Contract in its entirety and (iii) amend the Contract
on the terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Reinstatement.           Purchaser hereby rescinds the Termination
Notice.  Seller and Purchaser hereby agree that (i) the Termination Notice is
null and void and (ii) the Contract is hereby reinstated in its entirety, as
amended herein, and is hereby ratified and affirmed in all respects, as if the
Termination Notice had never been given by Purchaser.  All of the terms of the
Contract are hereby incorporated by reference as though originally set forth
herein.

3.      Purchase Price.          The first 3 lines of Section 2.2 of the
Contract are hereby deleted and replaced as follows:  “The total purchase price
("Purchase Price") for the Property shall be an amount equal to Nine Million
Twenty Five Thousand Dollars ($9,025,000.00), payable by Purchaser as follows:”

4.      Feasibility Period.      Purchaser's right to terminate the Contract
pursuant to Section 3.2 thereof is hereby permanently waived, and Purchaser
shall have no further right to terminate the Contract pursuant to the terms of
said Section 3.2.  Purchaser acknowledges and agrees that (i) Purchaser has
completed its due diligence investigations of the Property and, without waiving
any of the obligations or provisions of the Contract, accepts the Property as of
the date of this Amendment subject to the “as-is” provisions of Section 6.2 of
the Contract, (ii) the Initial Deposit being deposited with the Escrow Agent
concurrently with the execution of this Amendment shall be non-refundable
(except as otherwise provided for in the Contract) and (iii) Purchaser’s
obligation to purchase the Property shall be conditional only as provided in
Section 8.1 of the Contract or elsewhere as expressly set forth in the Contract.

5.      Rent Roll.  The Rent Roll and Arrears Report attached to the Contract as
Schedule 5 is hereby replaced by the Rent Roll attached hereto as Exhibit A.

6.      Property Contracts.  Purchaser acknowledges that there are no Terminated
Contracts and that all of the Property Contracts applicable to the Property
shall be assumed at the Closing.

7.      Title Objections.  Purchaser’s right to object to any title matters set
forth in the Title Documents and the Survey pursuant to Section 4.3 thereof is
hereby permanently waived, and Purchaser shall have no further right to
terminate the Contract pursuant to the terms of said Section 4.3.  Purchaser
acknowledges and agrees that Purchaser has completed its title investigation of
the property and accepts title to the Property subject to all matters reflected
on the proforma attached hereto as Exhibit B.  Notwithstanding anything to the
contrary contained in the Contract, the term “Permitted Exceptions” shall mean
only the exceptions shown on the proforma attached hereto as Exhibit B.

8.      Loan Assumption Application Submittal Deadline.  The Loan Assumption
Application Submittal Deadline is hereby extended to September 29, 2009.

9.      Loan Assumption Approval Period.  The Loan Assumption Approval Period is
hereby amended to be the period starting on the date hereof and ending on
November 6, 2009.

10.  Loan Assumption Period Extension.  Section 4.5.9.1 of the Contract is
hereby deleted and replaced as follows:  “If Purchaser does not obtain the
consent of Lender to the Loan Assumption and Release on or before the expiration
of the Loan Assumption Approval Period, or if Purchaser deems that the
requirements or conditions thereof are not acceptable to Purchaser in its sole
and absolute discretion, then Purchaser shall have the right (the “Loan
Assumption Extension Right”), exercisable by delivering notice to Seller not
later than the expiration of the Loan Assumption Approval Period (the “Loan
Assumption Period Extension Notice”), to extend the expiration date of the Loan
Assumption Approval Period to December 7, 2009 for the sole purpose of obtaining
Lender’s approval of the Loan Assumption and Release subject to requirements or
conditions that Purchaser deems acceptable.”

11.  Loan Assumption Approval Period Termination Right.  Section 4.5.9.2 of the
Contract is hereby deleted and replaced as follows:  “If Purchaser has submitted
the Loan Assumption Application by the Loan Assumption Application Submittal
Deadline in accordance with Section 4.5.3 above, and thereafter either (a)
Purchaser is unable to obtain the consent of the Lender to the Loan Assumption
and Release with conditions and requirements that are acceptable to Purchaser in
its sole and absolute discretion or (b) Lender is not ready, willing and able to
consummate the Loan Assumption and Release for any reason or no reason prior to
the expiration of the Loan Assumption Approval Period (as the same may be
extended pursuant to the Loan Assumption Extension Right), then Purchaser shall
have the right, exercisable on or before the expiration of the Loan Assumption
Approval Period (as the same may be extended pursuant to the Loan Assumption
Extension Right), to give Escrow Agent notice terminating this Contract. If
Purchaser timely exercises such termination right, then (x) this Contract shall
be of no further force and effect, subject to and except for the Survival
Provisions and (y) the Deposit shall be returned to Purchaser.”

12.  Closing Date.

            (a)        The first sentence of Section 5.1.1 of the Contract is
hereby deleted and replaced as follows:  “The Closing shall occur on November
23, 2009 at the time set forth in Section 2.2.3 (said date, as the same may be
extended pursuant to the terms of this Contract is herein called the "Closing
Date") through an escrow with Escrow Agent, whereby Seller, Purchaser, and their
attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means.”

            (b)        The first sentence of Section 5.1.2 of the Contract is
hereby deleted and replaced as follows:  “If Purchaser timely exercises the Loan
Assumption Extension Right, then the Closing Date shall automatically be
extended to the earlier of (a) the date which is fifteen (15) days after receipt
of Lender’s approval of the Loan Assumption and Release (or such earlier date as
is mutually acceptable to Seller and Purchaser), as such date may be extended as
required by the Lender in order to complete the Loan Assumption and Release, but
no later than December 28, 2009 and (b) December 22, 2009.”

            (c)        The following is hereby added as Section 5.1.3: 
“Notwithstanding the foregoing, in no event shall the Closing Date be later than
December 28, 2009.” 

13.  No Litigation.  Section 6.5.3 of the Contract is hereby deleted and
replaced as follows:  “No pending or, to the knowledge of Purchaser, threatened
litigation exists with Purchaser as a party thereto which if determined
adversely would restrain the consummation of the transactions contemplated by
this Contract or would declare illegal, invalid or non-binding any of
Purchaser’s obligations or covenants to Seller.”

14.  Purchaser’s Closing Condition.  The following is hereby added as Section
8.1.5:  “Upon payment of the premiums, the Title Insurer shall issue the Title
Policy insuring title to the Property subject only to the Permitted Exceptions.”

15.  WRH Tamarind Bay, LLLP  Purchaser hereby represents that WRH Tamarind Bay,
LLLP, a Florida limited liability limited partnership  is directly or indirectly
controlled by the same principals that directly or indirectly control WRH
Properties, Inc.  If Purchaser assigns the Contract (as modified by this
Amendment) to WRH Tamarind Bay, LLLP and delivers a fully executed copy of the
assignment and assumption agreement to Seller, then WRH Properties, Inc. will be
released from any and all liability with respect to the Contract (as modified by
this Amendment.

16.  Miscellaneous.           This Amendment (a) supersedes all prior oral or
written communications and agreements between or among the parties with respect
to the subject matter hereof, and (b) may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute a single instrument and may be delivered by facsimile transmission,
and any such facsimile transmitted Amendment shall have the same force and
effect, and be as binding, as if original signatures had been delivered.  As
modified hereby, all the terms of the Contract are hereby ratified and confirmed
and shall continue in full force and effect.

[signature pages to follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CENTURY PROPERTIES FUND XIX, LP, a Delaware limited partnership

 

By:     FOX PARTNERS II, a California general partnership, its general partner

 

By:    FOX CAPITAL MANAGEMENT CORPORATION, a California corporation, its
managing general partner

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

Purchaser:

WRH PROPERTIES, INC., a Florida corporation

 

By:  /s/J. Mark Rutledge
Name:  J. Mark Rutledge
Title:  President

[signature page of escrow agent to follow]